                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 RESTAURANT LAW CENTER, and NEW
 YOUR STATE RESTAURANT
 ASSOCIATION,

                               Plaintiffs,

 v.
                                                         Case No. 1:21-cv-04801-DLC
 CITY OF NEW YORK, and SANDRA
 ABELES, in her official capacity as
 Commissioner of the NEW YORK CITY
 DEPARTMENT OF CONSUMER AND
 WORKER PROTECTION,

                               Defendants.


        PLAINTIFFS’ OPPOSITION TO PROFESSORS KATE ANDRIAS,
 MARK BARENBERG, JAMES BRUDNEY, CYNTHIA ESTLUND, CATHERINE FISK,
CHARLOTTE GARDEN, WILLIAM GOULD, BRISHEN ROGERS & LAURA WEINRIB’S
         MOTION FOR LEAVE TO FILE BRIEF OF AMICUS CURIAE

       The Restaurant Law Center (“RLC”) and the New York State Restaurant Association

(“NYSRA”) (collectively, “Plaintiffs”) submit this opposition to Professors Kate Andrias, Mark

Barenberg, James D. Brudney, Cynthia Estlund, Catherine Fisk, Charlotte Garden, and Brishen

Rogers’ (“the professors”) motion for leave to file an amicus brief (ECF Dkt. 32). The Court

should exercise its discretion to deny the motion for leave because the parties already have

agreed to an expedited briefing schedule, and when briefing is complete, the Court will have

multiple briefs of argument filed by Defendants’ competent counsel regarding the issues raised

in the case. The City and Commissioner of the City’s Department of Consumer and Worker

Protection (“DCWP”) are more than capable of defending their own law. Further, the professors

present no justification to introduce the extra expense, prejudice, and delay in a determination on

the merits that the proposed amicus brief would impose. Finally, many of the professors have
extensive connections with the Service Employees International Union (“SEIU”), which helped

draft the law—demonstrating that the professors are fully aligned with Defendants and offer no

unique perspective to add anything new to the case.

                                         *      *       *

       The decision to grant or deny leave to file an amicus brief is within the “broad discretion”

of a district court. See United States v. Ahmed, 788 F. Supp. 196, 198 n.1 (S.D.N.Y. 1992), aff’d,

980 F.2d 161 (2d Cir. 1992). When a party opposes the filing of an amicus brief, leave of court

is necessary and should only be granted when a submission serves the limited purposes for which

an amicus brief might be useful. See Lehman XS Trust, Series 2006-GP2 v. Greenpoint Mortg.

Funding, Inc., No. 12-7935, 2014 WL 265784, at *2 (S.D.N.Y. Jan. 23, 2014). In limited

instances, amicus briefing may serve to “aid [] the court and offer insights not available from the

parties.” United States v. El-Gabrowny, 844 F. Supp. 955, 957 n.1 (S.D.N.Y. 1994). This is not

such a case.

       First, no reason exists to grant leave to file an amicus brief where, as here, there will be

ample briefing on the issues by the parties. Indeed, the parties have jointly acted to obtain an

accelerated decision from the Court by agreeing to a consolidated, expedited briefing schedule—

allowing for a motion and cross-motion for summary judgment, oppositions to both, and replies

in support of both. See ECF Dkts. 14, 15; cf. Lehman CS Trust, Series 2006-GP2, No. 12-7935,

2014 WL 265784, at *2 (denying leave to file an amicus brief when “the Court ha[d] given the

parties ample opportunity to argue their respective positions, allowing a sur-reply and a response

to the sur-reply.”). Each side has the right to file three briefs. ECF Dkt. 15. The Defendants and

their interests are and will be ably “represented by [their] counsel,” and yet another “additional

memorandum of law would not aid [the] Court’s evaluation of [defendants’] motion.” Ahmed,




                                                2
78 F. Supp at 198 n.1; see also United States v. Gotti, 755 F. Supp. 1157, 1159 (E.D.N.Y 1991)

(“it ‘may be thought particularly questionable’ for the court to accept an amicus when it appears

that the parties are well represented and that their counsel do not need supplemental assistance

and where the joint consent of the parties to the submission by the amicus is lacking”).

        Moreover, these unnecessary additional pages are being requested after the parties’

agreed upon expedited briefing schedule is well underway. Plaintiffs filed their motion for

summary judgment on July 20, 2021, ECF Dkts. 21-25, and Defendants will file their opposition

to Plaintiffs’ motion and their own cross-motion for summary judgment on August 10, 2021.

Plaintiffs’ reply in support of their motion and opposition to Defendant’s motion are due in two

weeks on August 24, and Defendants’ further reply is due one week later on August 31. ECF

Dkt. 15. Adding an additional 25-page brief (ECF Dkt. 31-1) to which Plaintiffs must respond in

this timeframe is unnecessarily burdensome. As such, this case is unlike Authors Guild v.

Google, Inc., No. 05-08136, ECF No. 1060 (S.D.N.Y. Aug. 15, 2012) (which the professors

attached at ECF Dkt. 31-2), where the Court ruled on the motion for leave to file an amicus brief

more than one month before either parties’ opposition to summary judgment was due.

Permitting the filing of additional briefs would create unnecessary delay and expense by

requiring Plaintiffs respond, generating additional pages of (almost certainly duplicative)

argument for the Court to consider on these issues, or otherwise prejudicing Plaintiffs if they are

not given adequate opportunity to respond to the amicus brief.1 Either scenario would unduly

delay a ruling on the merits in a case where the Court set, and the parties agreed to, an expedited

briefing schedule to resolve the constitutional and other issues in this case as quickly as possible.

1
  If the Court does grant the motion and consider the amicus brief, Plaintiffs request that the Court grant them an
equal opportunity to respond to that brief. See, e.g., Moya de Leon v. Napolitano, No. 10-6176, 2011 WL 1990876,
at *1 (S.D.N.Y. 2011). Specifically, Plaintiffs request 14 days to file a response at the same number of pages as the
length of the professors’ brief. The professors certainly offer no justification for expanding the pages filed in
support of the Just Cause Laws without a coinciding opportunity to respond by Plaintiffs.


                                                         3
       Second, the professors fail to identify any perspective or argument they will offer this

Court that is not already adequately covered by Defendants—the City (which passed the Just

Cause Laws) and the Commissioner of the DCWP (the entity that will be enforcing the Laws).

The professors’ motion for leave does not even purport to identify a unique perspective—instead

it relies entirely on the claim that Professor Andrias is an “esteemed scholar” and that other amici

also “research, teach, and write” about labor law. ECF Dkt. 32 at 2. But their status as

professors does not provide them any unique insights unavailable to Defendants. Based on their

motion and proposed brief, the professors clearly support the Just Cause Laws whole cloth.

Their amicus brief will offer no point of view or argument not available from the City itself—

independent grounds for the Court to deny the motion to file an amicus brief here. See, e.g., El-

Gabrowny, 844 F. Supp. at 957 n.1 (denying applications where the submission did not “offer[]

any argument or point of view not available from the parties themselves”); S.E.C. v. Bear,

Stearns & Co. Inc., No. 03-2937, 2003 WL 22000340, at *5-6 (S.D.N.Y. Aug. 25, 2003)

(denying leave to file amicus brief where amici do not have “a unique point of view that is not

available to the Court from the parties,” Defendants’ interests are “adequately represented by

[their] counsel,” and amici “would do nothing to aid this court’s evaluation of the issues in the

underlying actions”).

       Third, the professors do not disclose their extensive connections to SEIU—the union that

lobbied for and co-drafted the Just Cause Laws challenged in this action. See ECF Dkt. 22 at 3-4

(citing ECF Dkt. 23 ¶¶ 12-22, 24). Nearly all the professors co-signing the proposed amicus

brief as signatory amici have deep ties to the SEIU. See Battaglia Decl. ¶¶ 2-8. Some of these

professors even previously have worked for the SEIU as organizers. Id. ¶ 3, Ex. 2 (Kate Andrias

“worked for several years as an organizer with the Service Employees International Union” and




                                                 4
believes in the “failures of U.S. law to protect workers’ rights”); id. ¶ 8, Ex. 7 (Brishen Rogers

spent several years organizing workers for SEIU on Justice for Janitors campaign). Other of the

professors have received thousands of dollars from the SEIU for “consulting fees and expenses,”

served on SEIU boards, joined amicus briefs with SEIU locals, and/or publicly supported other

SEIU campaigns. Id. ¶¶ 4-8.

       The professors’ connections to the entity that drafted the law at issue and non-neutrality

is a separate and independent reason for denying this motion. See, e.g., Gotti, 755 F. Supp. at

1159 (denying leave to file an amicus brief when “[r]ather than seeking to come as a ‘friend of

the court’ and provide the court with an objective, dispassionate, neutral discussion of the

issues,” the proposed amicus came as an “advocate for one side”); S.E.C., 2003 WL 22000340,

at *6 (applying Gotti and noting that “[c]onferring amicus status on such partisan interests is

inappropriate”). The professors’ relationship with the SEIU—a party significantly interested in

the outcome of this litigation—further demonstrates their effort to file a supporting brief is an

effort to provide briefing in support of Defendants, providing no unique perspective and no

objective help to the Court.

                                          *       *      *

       Plaintiffs respectfully request that this Court deny the professors’ motion to file an

amicus brief. If the Court does grant leave, however, Plaintiffs request 14 days from the grant of

leave to file a response brief up to the same length.



Dated: August 10, 2021                          Respectfully submitted,

                                                /s/ Leni D. Battaglia
                                                Leni D. Battaglia
                                                Samuel S. Shaulson
                                                Morgan, Lewis & Bockius LLP


                                                  5
101 Park Avenue
New York, NY 10178
T: 212-309-7177
leni.battaglia@morganlewis.com
sam.shaulson@morganlewis.com

William R. Peterson
Admitted pro hac vice
Morgan, Lewis & Bockius LLP
1000 Louisiana Street, Suite 4000
Houston, TX 77002
T: 713-890-5188
william.peterson@morganlewis.com

James D. Nelson
Admitted pro hac vice
Morgan, Lewis & Bockius LLP
1111 Pennsylvania Avenue, NW
Washington, DC 20004
T: 202-739-5411
james.nelson@morganlewis.com

Angelo I. Amador
Admitted pro hac vice
Restaurant Law Center
2055 L Street, NW
Seventh Floor
Washington, DC 20036
T: 202-492-5037
aamador@restaurant.org

Counsel for Plaintiffs
Restaurant Law Center and
New York State Restaurant Association




 6
               CERTIFICATE OF ELECTRONIC FILING AND SERVICE

       I hereby certify that a true and correct copy of the foregoing was filed electronically and

served on all counsel of record on August 10, 2021 via the Court’s ECF/CM System.

                                                      /s/ Leni D. Battaglia
                                                        Leni D. Battaglia
